UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4330



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO SCOTT THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-154)


Submitted:   October 26, 2005          Decided:     November 15, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Michael L. DeSautels, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, Monica K. Schwartz, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Antonio Scott Thomas pled guilty to possession of a

firearm by a prohibited person under 18 U.S.C. § 922(g)(9) (2000).

Thomas was sentenced following the Supreme Court’s opinion in

United States v. Booker, 125 S. Ct. 738 (2005).                  The district

court applied the holding of Booker and sentenced Thomas to thirty

months of imprisonment.       On appeal, Thomas alleges that he was

sentenced   in    violation   of   Booker   and   the   Federal    Sentencing

Guidelines.      For the reasons that follow, we affirm.

            In Booker the Supreme Court held that the mandatory manner

in which the Federal Sentencing Guidelines required courts to impose

sentencing enhancements based on facts found by the court by a

preponderance of the evidence violated the Sixth Amendment.            Id. at

746, 750 (Stevens, J., opinion of the Court).           The Court remedied

the constitutional violation by severing two statutory provisions,

18 U.S.C.A. § 3553(b)(1) (West Supp. 2005) (requiring sentencing

courts to impose a sentence within the applicable guideline range),

and 18 U.S.C.A. § 3742(e) (West 2000 & Supp. 2005) (setting forth

appellate standards of review for guideline issues), thereby making

the Guidelines advisory.      Booker, 125 S. Ct. at 756-67 (Breyer, J.,

opinion of the Court).

            After   Booker,   courts   must   calculate    the    appropriate

Guideline range, consider the range in conjunction with other

relevant factors under the Guidelines and 18 U.S.C.A. § 3553(a)


                                    - 2 -
(West 2000 & Supp. 2005), and impose a sentence. If a court imposes

a sentence outside the Guideline range, the district court must

state its reasons for doing so.                United States v. Hughes, 401 F.3d

540, 546 (4th Cir. 2005).                  This remedial scheme applies to any

sentence imposed under the mandatory Guidelines, regardless of

whether the sentence violates the Sixth Amendment.                           Id. at 547

(citing Booker, 125 S. Ct. at 769 (Breyer, J., opinion of the

Court)).      The sentence must be “within the statutorily prescribed

range and . . . reasonable.”                 Id. at 546-47 (citations omitted).

              The    district        court     followed    Booker     and    Hughes       in

sentencing Thomas.           The court sentenced Thomas within his properly

calculated Guideline sentencing range and considered the factors in

§   3553(a)     in       deciding    his     sentence.       We     find    under    these

circumstances that Thomas’ sentence was reasonable.                         Hughes, 401

F.3d at 546-47.

              Next, Thomas contends that his due process rights, as

informed   by       ex    post   facto      principles,      were    violated       by   the

imposition     of    a     sentence     under    the     Supreme     Court’s    remedial

decision in Booker (referring to the Court’s opinion expressed

through Justice Breyer, which makes the Guidelines advisory rather

than   mandatory),          rather    than     under   the    mandatory      Guidelines

applicable at the time of his offense.                 We find that this claim is

without merit.           See United States v. Jamison, 416 F.3d 538, 539-40

(7th Cir. 2005) (rejecting ex post facto claim); United States v.


                                             - 3 -
Lata, 415 F.3d 107, 110-11 (1st Cir. 2005) (same); United States v.

Scroggins, 411 F.3d 572, 575-77 (5th Cir. 2005) (same); United

States v. Duncan, 400 F.3d 1297, 1306-08 (11th Cir. 2005) (same),

cert. denied, 2005 WL 2493971 (U.S. Oct. 11, 2005) (No. 05-5467).

          Finally, Thomas objects to his four-level enhancement

under U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2004), for

possessing the firearm in connection with another felony, as was

recommended in his presentence report.    Following an evidentiary

hearing on the matter, the district court found the evidence was

sufficient to uphold the enhancement. We find no reversible error.

See United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989)

(stating review standards).

          Accordingly, we affirm Thomas’ sentence.*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




     *
      To the extent Thomas contests his conviction, we also affirm.

                               - 4 -